Citation Nr: 1144839	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected left and right ankle disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1993 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a bilateral knee condition.  In January 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in February 2010.

In April 2011, the Veteran presented sworn testimony during a video conference hearing in Indianapolis, Indiana, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is on his part required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected left and right ankle disabilities.

The Veteran was afforded a VA examination to evaluate his bilateral knee complaints in July 2008.  At that time, the examiner concluded that the Veteran's bilateral knee complaints were not related to his service-connected ankle disabilities because the radiographic evidence did not show a diagnosable condition for either knee.  However, subsequent to the July 2008 VA examination, the Veteran underwent a bilateral knee MRI at the VA Medical Center (VAMC) in Louisville, Kentucky.  The July 2009 MRI report showed trace fluid in Baker's cyst for the right knee and a small subchondral cyst in the medial lateral femoral condyle near the intercondylar notch for the left knee.  In light of these subsequent diagnoses for the bilateral knees, the Board finds that the July 2008 VA examination and nexus opinion are inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected left and right ankle disabilities, must be remanded for a new VA examination and opinion in light of the July 2009 diagnoses.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding and/or updated VA treatment records from the Louisville VAMC, New Albany Community Based Outpatient Clinic, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for a VA examination to determine the nature and etiology of his bilateral knee complaints.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the July 2009 MRI results.  That such a review was conducted must be noted in the examination report.

The examiner must state whether the Veteran's currently diagnosed trace fluid in Baker's cyst of the right knee and/or small subchondral cyst of the left knee, or any other identified knee disorder, was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his military service or by his service-connected bilateral ankle disabilities.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected left and right ankle disabilities, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

